 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-0095-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   IBIS A. LUIS-FLORES AND                             DATE: February 14, 2019
     STEVEN C. SACHAROW,                                 TIME: 9:30 a.m.
15                                                       COURT: Hon. Troy L. Nunley
                                  Defendants.
16

17                                                     STIPULATION
18         1.      By previous order, this matter was set for status on February 14, 2019.
19         2.      By this stipulation, defendant Ibis Luis-Flores now moves to continue the status conference
20 until March 28, 2019, at 9:30 a.m., and to exclude time between February 14, 2019, and March 28, 2019,

21 under Local Code T4. Defendant Steven Sacharow does not join in this stipulation.

22         3.      Luis-Flores and the United States agree and stipulate, and request that the Court find the
23 following:

24                 a)      The government has represented that the discovery associated with this case
25         includes, among other things, a considerable number of investigative reports. The government has
26         produced several hundred pages of reports and other investigative material, as well as many audio
27         and video recordings and other items of surveillance taking up several DVDs.
28                 b)      Counsel for defendant desires additional time to consult with his client, to review

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     1
      ORDER
 1        the current charges, to conduct investigation and research related to the charges, to review

 2        discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

 3        motions, and to otherwise prepare for trial.

 4                c)      Counsel for defendant Luis-Flores believes that failure to grant the above-requested

 5        continuance would deny counsel the reasonable time necessary for effective preparation, taking

 6        into account the exercise of due diligence.

 7                d)      The government does not object to the continuance.

 8                e)      Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the original

10        date prescribed by the Speedy Trial Act.

11                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of February 14, 2019 to March 28,

13        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15        of the Court’s finding that the ends of justice served by taking such action outweigh the best

16        interest of the public and the defendant in a speedy trial.

17

18                                       [Continued on following page.]

19

20

21

22

23

24

25

26

27

28

     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      2
     ORDER
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: February 12, 2019                               MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7                                                          /s/ JAMES R. CONOLLY
                                                            JAMES R. CONOLLY
 8                                                          Assistant United States Attorney
 9

10   Dated: February 12, 2019                               /s/ DAVID D. FISCHER
                                                            DAVID D. FISCHER
11
                                                            Counsel for Defendant
12                                                          IBIS A. LUIS-FLORES

13

14
                                            FINDINGS AND ORDER
15
            IT IS SO FOUND AND ORDERED this 12th day of February, 2019.
16

17

18

19                                                            Troy L. Nunley
                                                              United States District Judge
20

21

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND    3
      ORDER
